Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 1 of 16




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

 Criminal Case No. 20-cr-00152-PAB
 UNITED STATES OF AMERICA,
        Plaintiff,
 v.
 1.     JAYSON JEFFREY PENN,
 2.     MIKELL REEVE FRIES,
 3.     SCOTT JAMES BRADY,
 4.     ROGER BORN AUSTIN,
 5.     TIMOTHY MULRENIN,
 6.     WILLIAM VINCENT KANTOLA,
 7.     JIMMIE LEE LITTLE,
 8.     WILLIAM WADE LOVETTE,
 9.     GARY BRIAN ROBERTS, and
 10.    RICKIE PATTERSON BLAKE,
        Defendants.


                      DEFENDANTS’ JOINT REPLY IN SUPPORT OF
                        MOTIONS FOR BILL OF PARTICULARS

 I.     INTRODUCTION

        The government’s opposition ignores the crux of defendants’ motions—that defendants

 need to know what bids and prices they allegedly fixed, and with whom. Without knowing the

 metes and bounds of the government’s case, defendants cannot properly and timely prepare for

 trial because they will not know which of the thousands of prices and bids during the alleged

 conspiracy period will be at issue at trial. To demonstrate the sheer volume of bids and prices

 potentially at issue, defendants have reviewed the set of several thousand “highly relevant”

 documents that the government culled from the 12.5 million documents it has produced to date.

 In that subset—which comprises less than one-tenth of 1% of the total document production—

 defendants conservatively identified more than 250 different bids. See Dkt. 184.


                                                 1
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 2 of 16




           Rather than address this fundamental problem, the government ignores it. The

 government does not dispute that defendants have accurately counted the number of bids

 mentioned in the subset of documents, nor that this subset is representative of the entire

 production. Instead, the government pretends this list does not exist and does not mention it at

 all in its opposition. And the main point of defendants’ motions—that they need to know the

 bids and prices they allegedly fixed and with whom—is relegated to a footnote. See Dkt. 217 at

 14 n.9.

           Instead, the government devotes much of its brief to describing the “speaking

 indictment,” and to recounting the voluminous discovery it has produced to date and how

 diligent it has been about producing it. The government’s argument seems to be that it does not

 need to tell defendants where the needles are because it has produced so many haystacks. But

 the more voluminous the discovery, the greater the need for clarity as to which of the events

 described in those documents is actually at issue. Likewise, the “speaking indictment” does not

 help. It provides sufficient information about the fourteen specific episodes mentioned, but the

 government emphasizes in the opposition that these episodes are not the full list of episodes at

 issue. See Dkt. 217 at 3 (“14 episodes serve as examples”).

           Finally, the government points to the interview summaries it has provided to date, but

 they are unhelpful in deciphering the government’s case. The government has provided

 interview reports for only                                            listed in the superseding

 indictment, and for only                                            it put on its proposed “no

 contact” lists.




                                                   2
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 3 of 16
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 4 of 16




 fixing and bid-rigging beyond the fourteen identified in the superseding indictment. In response,

 the government drops a terse footnote, dismissing this as “similar” to an earlier request for the

 identities of all known co-conspirators. See Dkt. 217 at 14 n.9. But this is an entirely different

 request; even with the identity of all known co-conspirators, defendants would still require a

 comprehensive list of implicated bids and prices for all the reasons stated in their separate briefs.

 This request for a list of implicated bids and prices is the core of defendants’ motions; the

 government all but ignores it.2

        As it stands, defendants are unable to adequately prepare for a trial featuring episodes

 other than those listed in the “Means and Methods” section of the superseding indictment.

 Super. Indict. ¶¶ 47–143. The superseding indictment alleges a sweeping conspiracy involving a

 “continuing network of Suppliers and co-conspirators” across a seven-year time frame. Id. ¶¶ 1,

 47. During that time period, suppliers entered hundreds of bids, each bid covering dozens of

 products and even more line item prices. As a result, there are thousands of bids or prices that

 could potentially fall within the government’s expansive theory. And while the superseding

 indictment describes fourteen incidents, it makes clear that these incidents are non-exhaustive.

 See, e.g., id. ¶ 47 (“It was part of the conspiracy . . . .”), ¶¶ 48–50 (each paragraph starting with

 “[i]t was further part of the conspiracy . . . .”) (emphases added). In its opposition, the



 2
   In its first opposition brief, the government agreed that the complexity of the case is relevant in
 determining whether a bill of particulars is warranted, but argued that this case is not complex.
 Dkt. 68 at 5 (citing United States v. Rogers, 617 F. Supp. 1024, 1026 (D. Colo. 1985)). As
 defendants pointed out in their first reply briefs, this argument is at odds with the government’s
 prior representation to this Court that the case is complex and should be considered complex for
 all purposes. Dkt. 75 at 2–4; Dkt. 77 at 4. In its second opposition, the government ignores this
 factor entirely, failing to mention that the complexity of the case is a relevant factor in the
 analysis. Dkt. 217 at 5–6.


                                                   4
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 5 of 16




 government doubles down, repeatedly characterizing the episodes in the superseding indictment

 as illustrative of the episodes on which it intends to rely at trial. See Dkt. 217 at 3 (“The 14

 episodes serve as examples of the continuing network in action . . .”), id. (superseding indictment

 “details 14 episodes that exemplify the operation of the conspiracy with particularity”).

        In its first opposition, the government argued that defendants’ request for a list of rigged

 bids and fixed prices should be denied “because a non-exhaustive list of eight conspiratorial

 episodes is already outlined in the indictment” and that, coupled with the “highly relevant

 documents” and the witness interview reports, provided defendants sufficient information. Dkt.

 68 at 11–12 (emphasis added). The government also argued that “if the government’s case at

 trial encompasses additional episodes, the defendants will likely gain insight and specificity as to

 those episodes through the witness interview reports the government will continue to disclose in

 discovery.” Id. at 12 (emphasis added). Defendants disagree. Reviewing the myriad

 memoranda of interviews brings defendants no closer to understanding what the government

 alleges is illegal. These reports cover a wide range of subjects and potential episodes numbering

 in the hundreds and provide no further direction regarding the government’s case. The flaw in

 the government’s reasoning is made clear just by reviewing the government’s own hand-picked

 set of a few thousand “highly relevant” documents. See Dkt. 184. This batch of documents

 alone implicates more than 250 different potential episodes. The government cannot possibly

 cover all of these events at trial, and defendants cannot prepare a defense to more than 250

 transactions, let alone the thousands that are referenced in the 12.5 million documents that the

 government has produced. Unless the government makes clear which bids it alleges were the

 subject of price-fixing or other unlawful collusion, defendants cannot determine which witnesses



                                                   5
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 6 of 16




 to interview, who should receive Rule 17(c) subpoenas and how to appropriately tailor them, or

 how to otherwise investigate the case, let alone prepare their defenses.

        Having filed criminal charges against ten defendants, the government should have a list

 of episodes comprising the alleged conspiracy at its fingertips. If there are any episodes on its

 list beyond the fourteen in the superseding indictment, the government should disclose them to

 defendants. The government may still be searching for episodes that it believes were part of the

 charged conspiracy, but that has no bearing on what it should disclose now. This game of “hide

 and seek” the government is playing in the vast universe of produced documents should end.

        B.      Defendants Are Entitled to Know the Theory of the Government’s Case
                Against Each of Them Sufficient to Allow Them to Investigate the Case,
                Prepare Their Defenses, and Avoid Prejudicial Surprise at Trial.

        Each defendant has also sought clarification of the government’s theory of the case

 against them, including through particularization of the government’s theory of the alleged

 agreement, its objective, and how defendants are alleged to have participated or joined in it—in

 other words, who agreed with whom to do what. The government responds that while it may be

 required to disclose its “general” theory of the case where that theory is not disclosed in the

 indictment, it is never required to disclose the “specific” legal theories on which it will rely at

 trial. See Dkt. 217 at 8–9. Based on this standard, the government contends that, because it has

 provided a “general description” of the conspiracy in the indictment, together with the fourteen

 example episodes, it has met its obligations and need not provide more. Id. This is wrong for

 several reasons.

        First, as the government acknowledges, the legal standard leaves to the sound discretion

 of the district court the determinative question of whether the government has “inform[ed] the



                                                   6
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 7 of 16




 defendant of the charge against him with sufficient precision to allow him to prepare his

 defense.” Dunn, 841 F.2d at 1029. “Sufficiency is determined by practical rather than technical

 considerations.” Id. Thus, the question here is whether the government’s disclosure of its theory

 is sufficiently specific for the defendants to prepare their defense, taking into account the

 practicalities and complexities of this specific case. It is not. See, e.g., United States v. Gordon,

 No. 17-cr-354-MHC-LTW, 2018 WL 4495526, at *1, *7–8 (N.D. Ga. May 15, 2018) (ordering a

 bill of particulars identifying the particular projects that were the “product of illegal activity,”

 because it would be “overly burdensome for [defendants] to investigate the cause of every micro-

 purchase,” where the illegal activity allegedly lasted more than five years).

         This rule is illustrated by all of the cases on which the government relies, which endorse

 requiring the government to disclose its “specific theories” where warranted by the practicalities

 of a case. For example, United States v. Levine, 983 F.2d 165, 167 (10th Cir. 1992),

 acknowledges that a defendant is entitled to “the theory of the government’s case.” On appeal,

 the defendant challenged the denial of the motion on the ground that the government had accused

 him of supplying “false” products, without defining what constitutes “real” products. Id. at 166.

 The appeal was denied only because “[t]he indictment described [the defendant’s] scheme in

 detail, setting forth all of the instances of mail fraud,” and thus, the defendant had been provided

 full disclosure of the government’s theory. Id. at 167 (emphasis added). Here, by contrast,

 defendants seek particularization of the episodes they must defend against and the identities of

 their alleged co-conspirators, not the definition of a term in the indictment.

         Similarly, United States v. Gabriel, 715 F.2d 1447, 1449 (10th Cir. 1983), states that “[a]

 bill of particulars may not be used to compel the Government . . . to explain the legal theories



                                                    7
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 8 of 16




 upon which it intends to rely at trial.” In that case, the indictment stated the name and location

 of the bank the defendant allegedly robbed and the amount allegedly taken. Id. at 1449 n.1. The

 government also disclosed that it was considering two alternative theories of the defendant’s role

 in the charged robbery—either entering the bank or driving the getaway car. Id. at 1449. The

 Tenth Circuit held that, given the “alternative nature of the Government’s case” and its discovery

 disclosures, the district court did not abuse its discretion in denying the motion for a bill of

 particulars. Id. Here, defendants are not asking the government to choose between two

 alternative theories. Defendants only ask the government to provide a level of detail regarding

 what it is alleging similar to what the government voluntarily provided in Gabriel.3

        Second, the indictment here does not even disclose the “general” theory of the case

 against each defendant in a manner that is sufficiently specific for each defendant to prepare his

 defense. This is, in part, because the government uses a phrase to describe the conspiracy—

 “continuing network” (Super. Indict. ¶ 47)—that has no legal meaning. In response, the

 government contends that “[t]he law has long recognized conspiracies comprising an agreement

 or understanding based on an extended course of conduct … among a network of competitors.”

 Dkt. 217 at 9. But the cases on which the government relies are not analogous. In United States

 v. Consol. Packaging Corp., 575 F.2d 117, 120–25 (7th Cir. 1978), for example, there were

 allegations of an express price-fixing agreement and established rules of engagement, among

 other concrete and detailed evidence of an overarching conspiracy. Here, by contrast, there are



 3
   The government attempts to reconcile these cases in footnote 12 of its opposition, but its
 response is legalistic argle-bargle. Dkt. 217 at n.12. There is no difference between the “theory
 of the government’s case” and the “theories upon which [the government] intends to rely at
 trial.” Id.


                                                   8
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 9 of 16




 no comparable allegations. Instead, the fourteen identified episodes consist of seemingly

 unconnected and different combinations of players, products, conduct, and time periods—none

 of which individually or collectively suggest an industry-wide, seven-year conspiracy to fix bids

 and prices. See also United States v. Beachner Constr. Co., 729 F.2d 1278, 1282 (10th Cir.

 1984) (alleging a common method and common jargon). This leaves defendants unclear as to

 how they fit into any network, continuing or otherwise. Without more, defendants cannot

 understand the government’s theory of a “continuing network” and cannot prepare their

 defenses.

        The Tenth Circuit has explained in the context of a Sherman Act case that “[a] bill of

 particulars was the proper avenue for greater factual detail” to “identify[] . . . which projects

 were alleged to be a direct part of the conspiracy involving defendants.” United States v. Mobile

 Materials, Inc., 871 F.2d 902, 909 (10th Cir. 1989) (per curiam) (discussing with approval

 United States v. Fischbach & Moore, Inc., 576 F. Supp. 1384, 1388–89 (W.D. Pa. 1983) (in a

 case alleging a conspiracy lasting seven years involving a “number of projects,” ordering bill of

 particulars that identified “which contracts are alleged to be the subject of the conspiracy to

 allocate bids among defendants, having bid prices fixed, or for which noncompetitive, collusive

 and rigged bids were submitted, and/or on which defendants and co-conspirators refrained from

 bidding pursuant to the alleged conspiracy”), opinion supplemented on reh’g, 881 F.2d 866 (10th

 Cir. 1989), abrogated on other grounds by Bloate v. United States, 130 S. Ct. 1345 (2010).4


 4
   In their motions for a bill of particulars, some of the defendants have spoken in terms of
 identifying the bidding episodes the government alleges were infected by unlawful conduct,
 others have asked that the alleged overt acts in furtherance of the conspiracy be identified.
 Either way, the fundamental point is the same. The defendants cannot investigate the case,
 prepare for trial, and avoid unfair surprise at trial if left to sift through 12.5 million documents


                                                    9
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 10 of 16




        C.      The Government Fails to Explain Why Defendants’ Other Requests Should
                Be Denied.

        In addition to the above-mentioned requests, various defendants request the identities of

 all co-conspirators, the start and end dates of the alleged conspiracy, and the date each defendant

 joined the conspiracy.5 The government’s response to each request fails to address the

 arguments raised by defendants.

                1.      Identities of All Co-Conspirators

        Defendants have explained that they need to know the identities of their alleged

 co-conspirators to prepare adequately for trial. The government relies on its prior response, in

 which it contends that the “no contact order” contains “numerous potential witnesses,” Dkt. 68 at

 2, and “the lion’s share of coconspirators known to the government at this time.” Id. at 11 n.7

 (emphasis added). In other words, the no-contact order is neither limited to co-conspirators, nor

 is it a complete list of known co-conspirators. Defendants cannot rely on these lists to determine

 the scope of the conspiracy the government is alleging.

        At the same time, the government suggests in its second opposition that is has disclosed

 or will disclose all known conspirators. Dkt. 217 at 14 (listing conspirators already disclosed

 and stating that “a few other co-conspirators may be identified but they will be disclosed to the




 trying to guess what conduct the government alleges was part of the charged conspiracy. The
 government needs to put defendants on notice of what conduct it is alleging was either unlawful
 or in furtherance of the alleged conspiracy.
 5
   Mr. Little also sought clarification of the government’s allegations against him in Count 3
 (Obstruction of Justice). In response, the government identified the alleged false statements he
 made on August 31, 2020, as described in Count 2, as the basis of the charge in Count 3. See
 Dkt. 217 at 17–18. However, the government has not provided any further explanation of how
 those statements, which were made almost three months after the filing of the original
 indictment, allegedly obstructed the investigation.

                                                 10
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 11 of 16




 defendants through interview reports and pre-trial evidentiary disclosures”). Interview reports

 cannot tell the defendants whom the government believes to be a co-conspirator. Pre-trial

 disclosures made months from now come too late. The government should provide a complete

 list of known co-conspirators now so defendants can prepare their defenses. See also United

 States v. Suntar Roofing, Inc., 897 F.2d 469, 472 (10th Cir. 1990) (government voluntarily

 provided bill of particulars identifying unindicted co-conspirators in a Sherman Act § 1 case);

 United States v. Washita Constr. Co., 789 F.2d 809, 813 n.4 (10th Cir. 1986) (same).

                2.      Start Date of the Conspiracy and When and How Each Defendant
                        Joined the Conspiracy

        Defendants have explained that they need to know the start date of the conspiracy and

 when and how the defendants joined the alleged conspiracy. In response, the government

 suggests each can simply construct a timeline using the discovery. Id. at 14–15. This response,

 again, misses the point. If the earliest documents implicating a particular defendant are

 seemingly benign or passive (e.g., receiving an email from a co-worker), each defendant still has

 no idea when he is alleged to have joined the conspiracy. And defendants who are not

 mentioned in connection with the earliest episodes in the indictment cannot know whether the

 government alleges that they were members of the conspiracy at that point. In any event, the

 whole purpose of a bill of particulars is to require the government to give notice to the

 defendants of what it is alleging so that the defendants are not left to guess. The government’s

 clarification of when and how it alleges each defendant joined the conspiracy is necessary to

 allow defendants to prepare for trial and avoid surprise.

                3.      End Date of the Conspiracy

        Defendants have argued that they need to know the end date of the conspiracy and the


                                                  11
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 12 of 16




 date of the last act taken by the defendants in furtherance of the conspiracy.6 The government’s

 response, again, is to play hide-the-ball. It claims that the allegations “[do] not put the end date

 at precisely early 2019, but it does mean the defendants need not guess whether the conspiracy

 continued after 2017.” Id. at 13. But that is not the issue raised in defendants’ motions. The

 issue is that the government refuses to identify the date of the last episode. That leaves

 defendants vulnerable to surprise at trial and unable to weed out irrelevant documents from the

 government’s voluminous productions.

         D.       The Government’s Discovery Does Nothing to Allow Defendants to Prepare
                  Their Defenses and Ensure Defendants Are Not Prejudicially Surprised at
                  Trial.

         The government devotes a substantial portion of its opposition to describing the

 superseding indictment and the discovery that it has provided to date. Dkt. 217 at 2–5. But the

 government fails to explain how the discovery or the superseding indictment actually solves the

 core problems identified by defendants in their motions. In fact, the more the government

 produces, the less the defendants actually understand about the government’s case and the theory

 it plans to present at trial.

         First, the government contends that it has produced at least forty interview reports, from

 which defendants may surmise its theory of the case. Dkt. 217 at 4. Many of these interviews

 appear irrelevant, but the government suggests otherwise without clarifying why or how. Next,

 the government relies on its two letters, which it claims “summariz[e] information received,



 6
   Mr. Little retired from Pilgrim’s Pride in October 2016, which can represent withdrawal from a
 conspiracy and an end to potential liability. If the government alleges that Mr. Little engaged in
 any act(s) in furtherance of the conspiracy, or received any benefit after he retired, Mr. Little
 requests that the government provide those specifics.


                                                  12
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 13 of 16




 mostly through attorney proffers, in the course of the investigation.” Id. But these letters

 summarize information provided to the government by lawyers for companies and witnesses, and

 they tell defendants nothing about the government’s theory of the case. Moreover, these letters

 also cover hundreds of potential episodes not identified as unlawful by the government. The

 question is, which of these episodes does the government allege constitutes unlawful behavior

 that defendants need to prepare to defend at trial? Nor does the government’s production of

 “white papers”—documents prepared by counsel for various companies and individuals, heavily

 redacted by the government, and largely consisting of evidence and argument as to why the

 authors were aware of no evidence of criminal conduct—provide any meaningful information

 about the government’s case. Id. The government cannot reasonably contend that these heavily

 redacted white papers reflect its theory of the case against defendants. Finally, the government’s

 “highly relevant documents” do not change the analysis. Id. at 5. The vast majority have

 nothing to do with the fourteen episodes described in the superseding indictment, so defendants

 are left to wonder why the government believes they are relevant, much less how these

 documents apprise defendants of the allegations against them.

        The government contends that United States v. Ivy, 83 F.3d 1266, 1282 (10th Cir. 1996),

 supports its position, but it does not. In Ivy, the defendants sought a bill of particulars specifying

 the dates on which the events alleged in the indictment occurred. Id. at 1281. The indictment

 charged forty-five counts based on an alleged drug distribution conspiracy, but specified only

 approximate date ranges for the events underlying each count. Id. at 1278; see also Superseding

 Indictment, United States v. Norwood, et al., Case No. 5:93-cr-00175-R (W.D. Okla. Jan 4,

 1994), Dkt. 990. On appeal, the Tenth Circuit affirmed the district court’s denial of the motion,



                                                  13
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 14 of 16




 noting explicitly that the defendants did not “contend the discovery the government provided did

 not contain sufficient information to allow them to prepare an adequate defense.” Ivy, 83 F.3d at

 1282.

         That is precisely what defendants contend here. Unlike in Ivy, where the indictment

 alleged the relevant events and the defendants only quibbled with the government’s failure to

 specify the exact dates on which those events occurred, here the government fails to specify all

 of the events in the first place. Thus, unlike in Ivy where the defendants could presumably

 determine the exact dates by looking at the discovery, defendants here can do no such thing. Ivy

 is inapposite.

 III.    CONCLUSION

         Defendants are entitled to the basic information necessary to investigate the case, prepare

 their defenses, and avoid unfair surprise at trial. The Court should order the government to

 provide a bill of particulars to defendants that identifies, at a minimum, those bids and prices that

 the government alleges were fixed and the identities of all known co-conspirators, and when, at

 least approximately, and how, each defendant is alleged to have joined the conspiracy.

         Defendants respectfully request a hearing on their motions.


  Dated: December 31, 2020                          Respectfully submitted,

   /s/ Michael F. Tubach                             /s/ Richard K. Kornfeld
  Michael F. Tubach (Cal. Bar No. 145955)           Richard K. Kornfeld
  O’MELVENY & MYERS LLP                             Recht Kornfeld, P.C.
  Two Embarcadero Center, 28th Floor                1600 Stout Street, Suite 1400
  San Francisco, CA 94111-3823                      Denver, CO 80202
  Telephone: 415-984-8700                           303-573-1900
  Facsimile: 415-984-8701                           Fax: 303-446-9400
  E-mail: mtubach@omm.com                           Email: rick@rklawpc.com
  Attorneys for Defendant Jayson Jeffrey Penn       Attorneys for Defendant Mikell Reeve Fries


                                                  14
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 15 of 16




  /s/ Bryan B. Lavine                            /s/ Michael S. Feldberg
  Bryan B. Lavine                                Michael S. Feldberg
  Troutman Pepper Hamilton Sanders LLP           Reichman Jorgensen LLP-New York
  600 Peachtree Street, N. E., Suite 3000        750 Third Avenue, 24th Floor
  Atlanta, Georgia 30308                         New York, New York 10017
  404-885-3170                                   212-381-4970
  Fax: 404-962-6613                              Fax: 212-381-4971
  Email: bryan.lavine@troutman.com               Email: mfeldberg@reichmanjorgensen.com
  Attorneys for Defendant Scott James Brady      Attorneys for Defendant Roger Born Austin

  /s/ Elizabeth B. Prewitt                       /s/ James A. Backstrom
  Elizabeth B. Prewitt                           James A. Backstrom
  Latham & Watkins LLP                           James A. Backstrom, Counsellor at Law
  85 Third Avenue                                1515 Market Street, Suite 1200
  New York, New York 10022                       Philadelphia, PA 19102-1932
  Tel: (212) 906-1200                            215-864-7797
  Fax: (212) 751-4864                            Email: jabber@backstromlaw.com
  Email: elizabeth.prewitt@lw.com                Attorney for Defendant William Vincent
  Attorneys for Defendant Timothy R. Mulrenin    Kantola

  /s/ Mark A. Byrne                              /s/ John A. Fagg, Jr.
  Mark A. Byrne (Cal. Bar No. 116657)            John A. Fagg, Jr.
  BYRNE & NIXON LLP                              Moore & Van Allen PLLC
  888 West Sixth Street, Suite 1100              100 North Tryon Street, Suite 4700
  Los Angeles, CA 90017                          Charlotte, NC 28202
  Telephone: 213-620-8003                        704-331-3622
  Facsimile: 213-620-8012                        Fax: 704-378-2092
  Email: markbyrne@byrnenixon.com                Email: johnfagg@mvalaw.com
  Attorneys for Defendant Jimmie Lee Little      Attorneys for Defendant William Wade Lovette

  /s/ Craig A. Gillen                            /s/ Barry J. Pollack
  Craig A. Gillen                                Barry J. Pollack
  Gillen Withers & Lake, LLC                     Robbins Russell Englert Orseck Untereiner &
  400 Galleria Parkway, Ste 1920                 Sauber LLP
  Atlanta, GA 30339                              2000 K Street N.W., 4th Floor
  Telephone: (404) 842-9700                      Washington, DC 20006
  Facsimile: 404-842-9750                        202-775-4514
  E-mail: cgillen@gwllawfirm.com                 Fax: 202-775-4510
  Attorneys for Defendant Gary Brian Roberts     Email: bpollack@robbinsrussell.com
                                                 Attorneys for Defendant Rickie Patterson
                                                 Blake




                                                15
Case 1:20-cr-00152-PAB Document 225 Filed 12/31/20 USDC Colorado Page 16 of 16




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 31st day of December, 2020, I electronically filed the
 foregoing DEFENDANTS’ JOINT REPLY IN SUPPORT OF MOTION FOR BILL OF
 PARTICULARS with the Clerk of Court using the CM/ECF system which will send
 notification of such filing to all listed parties.



   s/ Michael F. Tubach
   Michael F. Tubach




                                               16
